Title: Enclosure: Arrangement of the Artillery, [25 April 1799]
From: Hamilton, Alexander
To: 


[Philadelphia, April 25, 1799]


  
  
  
  
  For the Western Army
  
    Names
    Rank
    Date of Commission
    Residence
  
  
    Henry Burbeck
    Lieut. Colonel
    7. May 1798
    Michilimacinac
  
  
    John J. Ulrich Rivardi
    Major
    26. February 1798
    Niagara
  
  
    Moses Porter
    Captain
    4 November 1791
    Michilimacinac
  
  
    Alexander Thompson
    ditto
    2. June 1794
    Niagara
  
  
    George Demlar
    ditto
    20. August 1795
    said to be dead
  
  
    Piercy Pope
    ditto
    24. April 1798
    Natchez
  
  
    Theophilus Elmer
    Lieutenant
    17 July 1794
    Detroit
  
  
    Peter Talman
    ditto
    26. February 1795
    ditto
  
  
    Richard Whiley
    ditto
    19. December 1796
    Michilimacinac
  
  
    Andrew Marshall
    ditto
    1. November 1796
    Mississippi
  
  
    James Sterret
    ditto
    2. June 1794
    ditto
  
  
    Thos: Underwood
    ditto
    26. July 1795
    Tenessee
  
  
    Robert Parkison
    ditto
    19. December 1796
    Massac
  
  
    John Campbell
    ditto
    1. November 1796
    Mississippi
  
  
    
      
        
          John M Lovel
          }
        
        
          Be: Major to
        
        
          General Wilkinson
        
      

    ditto
    26. February 1795
    
  
  
    Charles Brown
    Surgeon
    2 June 1794
    Detroit
  
  
    John G. Coffin
    Surgeons Mate
    " "
    Niagara
  



  
  
  
  
  Georgia and South Carolina
  
    Constant Freeman
    Major
    28. February 1795
    Philadelphia
  
  
    Michael Kaltieson
    Captain
    18. July 1794
    Charleston
  
  
    George Izard
    Lieutenant
    2. June 1794
      "
  
  
    Jonathan Robeson
    ditto
      "
      "
  
  
    Abimael Y Nicholl
    Captain
    29. November 1794
    St. Mary’s Georgia
  
  
    William Morris
    Lieutenant
    29. July 1794
    under Col:GaitherGeorgia
  
  
    Howell Cobb
    
    1. Novr: 1796
    on the Mississippi
  
  
    John Mc:Clellan
    Captain
    24. July 1798
    wth. General Macpherson
  
  
    Robert Rowan
    Lieutenant
    2. June 1794
    sick near Wilmington
  
  
    Staats Rutledge
    
    22. February 1799
    Litchfield Connecticut
  
  
    Frederick Frye
    Captain
    2. June 1794
    Governor’s Island
  
  
    Horatio Dayton
    Lieutenant
    17. July 1794
    Governors Island
  
  
    Samuel Fowles
    
    22. February 1799
    Massac
  


  
  
  
  
  North Carolina, Virginia and Maryland
  
    Machlon Ford
    Major
    7. May 1798
    Reading
  
  
    Richard S Blackburn
    Captain
    2 June 1794
    Norfolk
  
  
    John Saunders
    Lieutenant
    26. February 1795
    
  
  
    James Triplett
    
    19. December 1796
    
  
  
    James Bruff
    Captain
    2. June 1794
    Philadelphia
  
  
    Henry Muhlenburg
    Lieutenant
    
    West Point
  
  
    James P Heath
    
    22. February 1799
    Warwick Delaware
  
  
    Ebenezer Massey
    Captain
    7. May 1798
    Fort Mifflin
  
  
    Peter A Dransy
    Lieutenant
    12. April 1795
    West Point
  
  
    Ebenezer Beebe
    
    22. February 1799
    Litchfield Connecticut
  
  
    Staats Morris
    Captain
    26. February 1795
    Baltimore
  
  
    Philip Landais
    Lieutenant
    19. December 1796
    
  
  
    Samuel T Dyson
    
    
    
  



  
  
  
  
  Delaware Pennsylvania New Jersey and New York
  
    Benjamin Brooks
    Major
    4. June 1798
    Upper Malbro Md
  
  
    James Read
    Captain
    
    West Point
  
  
    Theodore Memminger
    Lieutenant
    
    Northampton
  
  
    Robert W Osburn
    
    
    Fort Mifflin
  
  
    Callender Irvine
    Captain
    
    Carlisle
  
  
    George W Carmichael
    Lieutenant
    
    West point
  
  
    Charles Wollstencraft
    
    
    Northampton
  
  
    James Stille
    Captain
    
    West Point
  
  
    Philip Stewart
    Lieutenant
    
    
  
  
    Patrick C Harris
    
    
    North Carolina
  
  
    Walter L Cochran
    Captain
    
    Northampton
  
  
    William L Cooper
    Lieutenant
    
    Northampton
  
  
    Richard Heaton Junr:
    
    22 Feby: 1799
       do
  


  
  
  
  
  Connecticut. Rhode Island. Vermont. Massachusetts. New Hampshire
  
    Daniel Jackson
    Major
    4 June 1798
    Boston
  
  
    Decius Wadsworth
    Captain
    4. June 1798
    New London
  
  
    Nathaniel Leonard
    Lieutenant
    
    Windsor ordd: to march
  
  
    Francis Gibson
    
    
    Northampton
  
  
    John Henry
    Captain
    4. June 1798
    Northampton P
  
  
    John W Livingston
    Lieutenant
    
    New York
  
  
    John Knight
    
    
    Northampton
  
  
    Lemuel Gates
    Captain
    
    Boston
  
  
    George W Duncan
    Lieutenant
    
    
  
  
    George Waterhouse
    
    22. February 1799
    Cambridge M
  
  
    Amos Stoddard
    Captain
    4. June 1798
    Portland
  
  
    William Steele
    Lieutenant
    
    
  
  
    Leonard Williams
    
    22 February 1799
    
  


  
  
  
  
  For the Field
  
    Lewis Toussard
    Major
    26. February 1795
    New Port. R I
  
  
    George Ingersoll
    Captain
    2. April 1798
    West Point
  
  
    Philip Rodrique
    Lieutenant
    19. December 1796
    
  
  
    William Littlefield
    Captain
    2. June 1794
    Rhode Island
  
  
    George Ross
    Lieutenant
    19. Decr: 1796
    
  
  
    Joseph Elliot
    Captain
    19 July 1796
    with Genl: Macpherson
  
  
  
    James House
    Lieut
    22. Feby: 1799
    with Captn. Elliot
  
  
    William Yates
    
    
    Albany
  
  
    Nathaniel Freeman
    Captain
    6 August 1798
    West Point
  
  
    Warham Shepard
    
    
    Westfield Connecticut
  


  
  
  
  
  For the Field
  
    Adam Hoops
    Major
    4 June 1798
    New York
  
  
    William McRhea
    Captain
    
    Alexandria V
  
  
    James White
    Lieutenant
    
    S Carolina
  
  
    John Fergus
    
    
    Wilmington
  
  
    Samuel Eddins
    Captain
    
    Richmond
  
  
    Alexander D Pope
    Lieutenant
    
    
  
  
    John Leybourn
    
    
    Savannah
  
  
    Francis H Huger
    Captain
    
    Charleston S C
  
  
    William Deveaux
    Lieutenant
    
    Savannah
  
  
    James B Many
    
    
    Charleston
  
  
    John Bishop
    Captain
    4 June 1798
    Winchester
  
  
    John Hancock
    Lieutenant
    
    Kempsville V
  
  
    David Evans Junr:
    
    22 Feby: 1799
    Fayetteville
  


Philadelphia April 251799
A Hamilton MG
